To allow an amendment to an answer to a bill to foreclose a mortgage.
Denied May 5, 1891, with cost.
Relator, under an arrangement witb tbe trustees of Hills-dale College in 1874, erected a building upon tbe college grounds for certain purposes.
In 1884 tbe trustees filed a bill of complaint against relator to restrain bim from placing a dining room in said building so erected and to determine wbat rights relator bad in tbe same.
A decree was entered in 1888, which was affirmed by this court in August, 1890 (83 M., 94). It was held in that case that relator's right was one personal to himself and not transferable.
In March, 1886, relator executed a mortgage upon tbe building so erected by him, to one Drake.
In September, 1887, Drake filed a bill to foreclose. Relator answered. After tbe decision in Hillsdale College vs. Rideout, relator asked leave to file an amended answer in tbe foreclosure proceeding, setting up tbat at tbe time tbat tbe mortgage was given be bad no interest in tbe property subject to mortgage.